872 F.2d 416Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Neil ABRAMSON, Plaintiff-Appellant,andDru Abramson, by her next of kin and natural father, NeilAbramson, Plaintiff,v.John A. MACKENZIE, J. Calvitt Clarke, Jr., Richard B.Kellam, Walter E. Hoffman, Defendants-Appellees.
No. 88-3205.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1989.Decided March 28, 1989.

Neil Abramson, appellant pro se.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Neil Abramson appeals from the district court's order refusing relief under 42 U.S.C. Sec. 1985.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Abramson v. MacKenzie, C/A No. 88-478-N (E.D.Va. Oct. 18, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.